DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered. A new ground of rejection is made necessitated by the amendments to the claims.
Applicant argues that Kanevsky does not disclose or suggest "processing the first audio signal and the second audio signal, concurrently, based on the plurality of first audio processing operations and the plurality of second audio processing operations," as recited in claim 1  (see Remarks p. 7).
A new ground of rejection necessitated by the amendment is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 9, 12, 13, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orr (US20160378747).

See the citations to Orr below:

1. (Currently Amended) A method of audio signal processing performed by an audio playback device (user device 200 audio capabilities [0059]), comprising:receiving a first audio signal from a first audio source ([0086]) and a second audio signal from a second audio source (audio player [0039, 0042]), wherein the second audio source is included in the audio playback device ([0039]) and the first audio source is separate from the audio playback device (speech input [0086]);determining a plurality of first  audio processing operations associated with the first audio signal (response to natural language spoken user request [0041-0042]) based at least in part on a first audio application configured to transmit the first audio signal (transmit info of user request [0048]);determining a plurality of second  audio processing operations associated with the second audio signal based at least in part on a second audio application configured to transmit the second audio signal (multifunctional audio player [0045] that can use communication network [0046]), wherein the plurality of second audio processing operations is different than the plurality of first audio processing operations (the audio playback is different than the speech recognition responses cited above); and processing the first audio signal and the second audio signal, concurrently, based on the plurality of first audio processing operations  and the plurality of second audio processing operations (The user can request the delivery of media during the concurrent playback of other media by the electronic device [0250]).  
2. (Currently Amended) The method of claim 1. wherein the second audio signal includes sound associated with movies, music (multifunctional audio player [0045] can play music), games, far-end speech of a voice over IP (VoIP) call, or a combination thereof.  
4. (Currently Amended) The method of claim 1, wherein the first audio signal includes speech associated with at least one speaker ([0041-0042]), and wherein the plurality of first audio processing operations comprises separating the speech associated with the at least one speaker from the second audio signal (The user can request the delivery of media during the concurrent playback of other media by the electronic device [0250]), speech associated with other speakers present with the at least one speaker, or a combination thereof.   
7. (Currently Amended) The method of claim 1, wherein the first audio source is an audio input source ([0041-0042]) and the second audio source is a loudspeaker of the audio playback device (music player functions [0037], see speaker [0051]).  
8. (Currently Amended) The method of claim 1. wherein the first audio application comprises a voice over IP (VoIP) application or an automatic speech recognition application ([0041-0042]).  
9. (Currently Amended) The method of claim 1, wherein the second audio application comprises a video application, a music application (multifunctional audio player [0045] can play music), a game application, a voice over IP (VoIP) application, or a combination thereof.
 
12. (Currently Amended) A system comprising: an audio playback device (audio player [0039, 0042]) comprising hardware and software audio resources ([0054]); a non-transitory memory storing machine-readable instructions for audio processing; and one or more hardware processors coupled to the non-transitory memory and operable to read instructions from the non-transitory memory to cause the system to perform operations ([0009]) comprising:receiving a first audio signal from a first audio source ([0086]) and a second audio signal from a second audio source (audio player [0039, 0042]), wherein the second audio source is included in the audio playback device ([0039]) and the first audio source is separate from the audio playback device (speech input [0086]);determining a plurality of first  audio processing operations associated with the first audio signal (response to natural language spoken user request [0041-0042]) based at least in part on a first audio application configured to transmit the first audio signal (transmit info of user request [0048]);determining a plurality of second  audio processing operations associated with the second audio signal based at least in part on a second audio application configured to transmit the second audio signal (multifunctional audio player [0045] that can use communication network [0046]), wherein the plurality of second audio processing operations is different than the plurality of first audio processing operations (the audio playback is different than the speech recognition responses cited above); and processing the first audio signal and the second audio signal, concurrently, based on the plurality of first audio processing operations  and the plurality of second audio processing operations (The user can request the delivery of media during the concurrent playback of other media by the electronic device [0250]).  
13. (Currently Amended) The system of claim 12, wherein the second audio signal includes sound associated with movies, music (multifunctional audio player [0045] can play music), games, far-end speech of a voice over IP (VoIP) call, or a combination thereof.  

15. (Currently Amended) The system of claim 12, wherein the first audio signal includes speech associated with at least one speaker ([0041-0042]), and wherein the plurality of first audio processing operations comprises separating the speech associated with the at least one speaker from the second audio signal (The user can request the delivery of media during the concurrent playback of other media by the electronic device [0250]), speech associated with other speakers present with the at least one speaker, or a combination thereof.  

18. (Currently Amended) The system of claim 12, wherein the first audio application comprises a voice over IP (VoIP) application or an automatic speech recognition application ([0041-0042]).  
19. (Currently Amended) The system of claim 12, wherein the second audio application comprises a video application, a music application (multifunctional audio player [0045] can play music), a game application, a voice over IP (VoIP) application, or a combination thereof.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 11, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2016/0378747) in view of Kanevsky et al (US 2017/0076749).

Regarding claim 3, Orr does not teach but Kanevsky teaches filtering ambient sounds from the received first and the second audio signals, wherein the ambient sounds include background noises (see the noise removal as described [0071]), echoes ([0071]), interference, or a combination thereof.

Regarding claim 10, Orr does not teach but Kanevsky teaches 
wherein the processing of the first audio signal comprises detecting background noise in an environment associated with the first audio source ([0069]).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Orr’s device audio management system with Kanevsky’s background noise methodology to disambiguate the correct source of audio for system processing.  
Regarding claim 11, Orr does not teach but Kanevsky teaches  (Currently Amended) The method of claim 10, wherein the environment is further associated with the second audio source, and wherein the plurality of second audio processing operations comprises detecting the background noise in the Ser. No.: 15/990,5593environment ([0069).
It would have been obvious to one of ordinary skill in the art before the filing/effective filing date to combine Orr’s device audio management system with Kanevsky’s background noise methodology to disambiguate the correct source of audio for system processing.

16. (Previously Presented) The system of claim 12, Orr does not teach but Kanevsky teaches filtering ambient sounds from the received first and the second audio signals, wherein the ambient sounds include background noises (see the noise removal as described [0071]), echoes ([0071]), interference, or a combination thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655